Citation Nr: 1210785	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  11-30 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an April 2009 rating decision in that it denied service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

3. Whether there was clear and unmistakable error (CUE) in an April 2009 rating decision in that it denied service connection for tinnitus.  

4. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1954, and had additional Army National Guard and Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decisional letter of the Muskogee, Oklahoma VA Regional Office (RO) that declined to reopen the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

At the videoconference hearing, the undersigned granted the Veteran's request to hold the case in abeyance 30 days for the submission of additional evidence.  38 C.F.R. § 20.709.  In January 2012 and in February 2012, the Veteran's attorney submitted additional argument and evidence.  The January 2012 correspondence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration, but the February 2012 correspondence was not.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his attorney must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  In light of the below decision, which reopens the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Board finds that the evidence received in February 2012 need not be referred to the AOJ for initial consideration.
Also as an initial matter, the Board notes that in his May 2011 notice of disagreement (NOD), the Veteran raised the matter of whether there was CUE in an earlier, April 2009 rating decision that denied service connection for bilateral hearing loss and tinnitus.  This matter is inextricably intertwined with the claims to reopen, as a finding of CUE as alleged would render the claims to reopen moot.  As the November 2011 statement of the case (SOC) addressed these matters, and the Veteran's November 2011 VA Form 9, substantive appeal, perfected an appeal in the CUE matters (in addition to his claims to reopen), the Board has recharacterized the claims (as stated on page 1).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for bilateral hearing loss and tinnitus, based on de novo review are being REMANDED to the Muskogee, Oklahoma RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. It is not shown that the correct facts, as they were known at the time, were not before VA or that statutory or regulatory provisions extant at the time were incorrectly applied in the April 2009 rating decision that denied service connection for bilateral hearing loss and tinnitus.

2. An unappealed April 2009 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on findings that the disabilities were not manifested in service, that sensorineural hearing loss (SNHL) was not manifested to compensable degree in the first year following his separation from service, and that it was not shown that he was exposed to acoustic/noise trauma in service.

3. Evidence received since the April 2009 rating decision includes new evidence that suggests that the Veteran's bilateral hearing loss and tinnitus are related to his service; relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus; and raises a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1. There was no CUE in the April 2009 rating decision in that it denied service connection for bilateral hearing loss and tinnitus, and that decision remains final based on evidence then of record.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2011).

2. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3. New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA applies to the Veteran's claims to reopen.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  As this decision grants in full that portion of the claims to reopen that is being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.  

Regarding the Veteran's allegation of CUE in the April 2009 rating decision, the Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the impact of the VCAA in this matter is not necessary.

B. Factual Background

At the outset, it is noteworthy that the National Personnel Records Center (NPRC) in St. Louis, Missouri, has certified that the Veteran's complete service treatment records (STRs) and service personnel records are unavailable, and may have been destroyed in a 1973 fire at that facility.  In such cases, VA has a well-established heightened duty to assist the Veteran in developing his claims.  The Veteran's initial claims of service connection for bilateral hearing loss and tinnitus were received in June 2008.  In an April 2009 rating decision, the RO denied the claims, essentially finding that the Veteran's hearing loss and tinnitus did not have their onset in service, that his hearing loss did not become manifest to a compensable degree within one year of his separation from service, and that there was no evidence to support a finding that he had been exposed to acoustic trauma (as claimed) in service.  The Veteran did not appeal this decision, and it became final.

The evidence of record in April 2009 included partial STRs, an April 2008 private report of audiometry and opinion from the examining audiologist, and a June 2008 statement from the Veteran.  The STRs the RO was able to obtain (and associate with the claims folder) show that in September 1953, the Veteran's commanding officer was advised that because of inadequate vision in the Veteran's right eye, he was not to participate in combat or any activity that required depth perception or danger to his good eye.  He was also not to drive a vehicle, or do any carpentry, machinery, or electrical work.  On August 1954 service separation physical examination, the Veteran's ears were normal on clinical evaluation; whispered voice testing indicated his hearing acuity was normal (15/15).  In February 1962, the Veteran was examined for enlistment in the Army National Guard.  A clinical evaluation of both ears was normal; whispered and spoken voice testing were also normal (15/15).  In an associated report of medical history, the Veteran denied having or having ever had running ears, or ear, nose, or throat trouble.

An April 2008 letter from the Veteran's private audiologist, J.A.W., notes that the Veteran presented "with a history of hearing loss and continuous tinnitus that he said began while he was in the service and has continued to worsen over the years."  Audiometry was conducted; mild to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear were diagnosed.  The Veteran reported serving as a company and personnel clerk while in service, and indicated he was exposed to "loud diesel engine noise[s] from large earth moving equipment and tanks" and a "large blast when a tank engine blew up."  J.A.W. opined that the Veteran's hearing loss and tinnitus were "the result of his exposure to hazardous noise while in the service."

In a statement dated in March 2008 (received with his June 2008 claims of service connection for bilateral hearing loss and tinnitus), the Veteran asserts he was exposed to noise trauma in service from undergoing basic training and providing infantry tank assault support.  He also identified several specific instances of exposure to acoustic trauma, including once when standing behind a tank that backfired continuously for several hundred yards; when his company operated as an engineer depot and unloaded tanks, dozers, and other types of heavy equipment; and when a C-119 crashed within yards of his field operation.

Evidence received subsequent to the April 2009 rating decision includes duplicate copies of the Veteran's statement received in June 2008 and J.A.W.'s April 2008 letter.  It also includes a letter from S.G., a private audiologist, who reports that the Veteran was seen in her office in January 2012 for an audiological evaluation.  He presented with a "history of hearing loss and tinnitus that he states began while [in service]," and reported exposure to "hazardous noise[s] from back fire tank explosions, artillery, and plane crash while serving during basic training and as a mail/personnel clerk."  He felt that this exposure caused him to develop hearing loss and tinnitus, and noted that he did not have access to hearing protection while in service.  His postservice occupational noise exposure included working for an oil company as a safety engineer with no hearing protection reported around the rigs, but hearing protection worn around security, and casino work.  Audiometry revealed binaural hearing loss and tinnitus in both ears.  After reviewing the Veteran's service history, it was S.G.'s opinion that the Veteran's hearing loss and tinnitus were "at least as likely as not" caused by his exposure to hazardous noises while in the service, as excessive noise exposure to explosions and artillery without hearing protection can likely cause hearing loss and tinnitus.  She also noted that the Veteran's postservice occupational noise exposure included working around oil rigs without hearing protection, and stated that this "[had] also likely contributed" to the current severity of his hearing loss.

In his May 2011 NOD, the Veteran alleged that there was CUE in the April 2009 rating decision.  At the January 2012 videoconference hearing and in January 2012 written argument, the Veteran's attorney argued that the April 2009 rating decision contained CUE because it did not give consideration to the statements made by the Veteran in a letter dated in March 2008 (and received in June 2008) in which he described being exposed to several incidents of acoustic trauma in service.  He also argued that the April 2009 rating decision contained CUE because the RO discounted the April 2008 opinion by a private audiologist without affording the Veteran a VA examination.

C. Legal Criteria and Analysis

CUE

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at the time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id. 313-14.  To substantiate the CUE claims, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.

The laws and regulations regarding service connection at the time of the April 2009 rating decision provided that service connection would be granted when there was disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (2009); 38 C.F.R. § 3.303 (2009).  Hence, there needed to be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  A disability could also be service connected if the evidence of record showed that a veteran had a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2009).  Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) could also be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 C.F.R. §§ 3.307, 3.309 (2009).

The April 2009 rating decision denied service connection for bilateral hearing loss and tinnitus based, essentially, on findings that the Veteran's hearing loss and tinnitus did not have their onset in service, that his hearing loss did not become manifest to a compensable degree within one year of his separation from service, and that there was no evidence to support a finding that he had been exposed to acoustic trauma in service, as alleged by the Veteran.  

The Veteran's attorney argues the April 2009 rating decision contains CUE because the evidence of record at that time included a statement from the Veteran, dated in March 2008, in which he described several events, detailing his exposure to acoustic trauma in service, and because the RO failed to conduct a credibility analysis as to such statement.  Citing to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), which states that "lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits," and that "competent lay evidence can be sufficient in and of itself," the attorney argues that the RO should have provided "an analysis of the credibility or probative value of the evidence submitted . . . ."  Moore v. Derwinski, 1 Vet. App. 401, 404 (1991) (citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Such allegations of CUE in the April 2009 rating decision are based entirely on the how the facts (known at that time) were then weighed or evaluated.  A disagreement as to how the facts were weighed or evaluated in an earlier, final rating decision may not form the basis of a valid claim of CUE.  Notably, the April 2009 rating decision made specific reference to the Veteran's statement, dated in March 2008, and stated they were "unable to verify" the events described therein.  They further noted that his military occupational specialty (MOS) in service had been as a "Personnel Administrative Supervisor," and thus could not concede that he was exposed to acoustic trauma based on this MOS.  His service personnel records did not show that he had received any medals denoting combat medals or engaged in combat situations which would permit a finding of exposure to noise trauma in service.  This demonstrates that the RO did, in fact, give consideration to the Veteran's allegations of exposure to acoustic trauma in service, and implicitly found them not credible because they could not be corroborated by the record.  See Bouton v. Peake, 23 Vet. App. 70 (2008) (explaining that there is CUE when the RO denies or overlooks the existence of evidence in the claims file that did indeed exist).

The Veteran's attorney also argues that the April 2009 rating decision contains CUE because the Veteran submitted an April 2008 letter from a private audiologist, J.A.W., who opined that his bilateral hearing loss and tinnitus were related to the hazardous noises to which he was exposed in service.  The attorney states the RO summarily dismissed this opinion in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991), and that the RO should have provided the Veteran with a VA examination before rebutting the private opinion with its own opinions.  The Board notes, however, that the attorney's allegation of CUE as to the way the RO treated the April 2008 private opinion also falls under the category of a disagreement as to how the RO weighed and evaluated the evidence; as was noted above, this is not a valid basis for a finding of CUE.  

Furthermore, it is observed that the attorney misconstrues the holding in Colvin in presenting such an argument before the Board.  In Colvin, the Court stated that the Board could consider only independent medical evidence to support its findings and could not reach its own unsubstantiated medical conclusions.  If the medical evidence of record was insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board could (but was not required to) supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions to support its ultimate conclusions.  Id. at 174.  Here, it is clear that in not accepting the April 2008 opinion of the private audiologist, the RO was not reaching its own medical conclusion.  Rather, as it had determined that the Veteran was not exposed to any noise/acoustic trauma in service, the RO found the private audiologist's opinion that the Veteran's bilateral hearing loss and tinnitus are related to service based on his exposure to hazardous noise therein to be based on an inaccurate factual premise (and therefore lacking in probative value).  While this may not have been stated explicitly and/or adequately explained in the rating decision, the Board notes that the failure to give adequate reasons and bases can never rise to the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error.").

As for the allegation that the April 2009 rating decision contains CUE because VA failed to afford the Veteran a VA examination prior to the issuance of that decision, the failure to provide a VA examination does not render the previous denial of a claim nonfinal.  Such an alleged breach necessarily involves evidence that was not in existence at the time of the prior denial.  In Simmons v. Principi, 17 Vet. App. 104, 109 (2003), the Court held that the fact that a VA medical examination was not conducted may not, as a matter of law, serve to vitiate a final decision.  

Based on the foregoing, the Board finds that the April 2009 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  

New and Material - Reopening of the Claim

As was noted above, the Veteran's claims of service connection for bilateral hearing loss and tinnitus were denied in April 2009.  He was properly notified of the decision and of his appellate rights, and he did not appeal.  The Board's determination above also finds that there was no CUE in the April 2009 rating decision.  Accordingly, the April 2009 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board finds that the evidence received since the April 2009 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Specifically, the claims were denied in April 2009 based essentially on findings that neither disability(bilateral hearing loss and/or tinnitus) was incurred/manifested in service, that SNHL was not manifested to a compensable degree within one year following separation from service, and that there was no evidence to support that he had been exposed to acoustic trauma in service.  Evidence received since the April 2009 rating decision includes a January 2012 medical opinion from a private audiologist who states that the Veteran's bilateral hearing loss and tinnitus are "at least as likely as not" related to his exposure to hazardous noises in service.  It also includes the Veteran's sworn testimony to the effect that he was exposed to noise trauma in service. Taken at face value, as required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of a nexus between the Veteran's current bilateral hearing loss and tinnitus and his service, and raises a reasonable possibility of substantiating the claims.  See also Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is new and material and is sufficient to reopen the claims of service connection for bilateral hearing loss and tinnitus.  


ORDER

The appeal to establish CUE in an April 2009 rating decision that denied service connection for bilateral hearing loss and tinnitus is denied.

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for tinnitus is granted.

REMAND

The RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens such claims, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claims of service connection for bilateral hearing loss and tinnitus de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand such matters for that purpose. 

In conjunction with the de novo readjudication of the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the RO must arrange for all further development indicated, to include (but not be limited to) that ordered below.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO should ask the Veteran to submit a listing of all his alleged exposures to acoustic trauma in service; review the record and arrange for any further development indicated to verify alleged noise trauma of a verifiable nature (such as a tank engine explosions and an aircraft crashing "within yards" of his training location); and (making all necessary credibility assessments-as requested by the Veteran's attorney) make a formal determination as to which of the Veteran's alleged acoustic trauma exposures are deemed credible and which are not.   

2. 	The RO should then arrange for the Veteran to be scheduled for an audiological evaluation (with audiometric studies) to determine whether he has bilateral hearing loss and/or tinnitus and, if so, their likely etiology.  The examiner must review the Veteran's claims file (to specifically include this remand, the RO's findings regarding the Veteran's exposures to noise trauma in service, and the opinions already in the record) in conjunction with the examination.  Based on the foregoing, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have a bilateral hearing loss disability by VA standards?

(b)  If so, are his hearing loss and tinnitus at least as likely as not (a 50% or better probability) related to his alleged exposures to noise trauma in service that the RO finds credible (rather than to any postservice noise trauma or other, nonservice-related etiological factors). 

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  If, noise trauma in service is found to not be the cause of the claimed disabilities, the examiner must identify the etiological factors deemed more likely, and cite to the factual evidence that supports such conclusion.   

3. 	The RO should re-adjudicate (de novo) the reopened claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


